Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-19 and 21 were previously pending and subject to a non-final office action mailed on April 19, 2022. Claims 1-3, 5-6, 8, 10-12, 14-15, 17, 19 and 21 are amended, claims 7, 9, 16 and 18 are left as previously presented, claim 22 is newly added, and claims 4, 13 and 20 are canceled. Claims 1-3, 5-12, 14-19 and 21-22 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed July 14, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-3, 5-12, 14-19 and 21-22 has been withdrawn.
Applicant arguments with respect to the 112(d) rejection has been fully considered and persuasive. The 35 USC 112(d) rejection of claims 4-8 has been withdrawn. 
Applicant arguments, with respect to the 102 rejection has been fully considered and are persuasive. The 35 USC 102 of claims 1-3, 5-12, 14-19 and 21 has been withdrawn. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Hochberg et al. (U.S. Patent Application Publication No. 2021/0223051), as indicated in the April 19, 2022 final office action pages 7-9. 
The next closest prior art is “Autonomous vehicle public transportation system” Published by IEEE in 2014 discloses a method of assigning autonomous vehicles to transport users from one location to the other. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-3, 5-12, 14-19 and 21-22.
“wherein to obtain the first status based on information acquired by sensors of the first terminal, the at least one processor is further directed to: determine whether a GPS location of the first terminal is unavailable, the GPS location being acquired by a GPS receiver installed in the first terminal; and in response to a determination that the GPS location of the first terminal is unavailable, obtain, through the online to offline service platform, sensor data of the first terminal, and determine the first status based on the sensor data, the first status including whether the first terminal is moving.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628